NOT PRECEDENTIAL
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 17-1456
                                      _____________

           DELAWARE RIVERKEEPER NETWORK; MAYA VAN ROSSUM,
                                                 Petitioners

                                              v.

      SECRETARY PENNSYLVANIA DEPARTMENT OF ENVIRONMENTAL
     PROTECTION; PENNSYLVANIA DEPARTMENT OF ENVIRONMENTAL
                          PROTECTION,
                                              Respondents

                               PennEast Pipeline, Co., LLC,
                                                                      Intervenor
                                     _______________

                 On Petition for Review of an Order of the Pennsylvania
                        Department of Environmental Protection
                        (File Nos. WQ02-005 & CP15-558-000)
                                   _______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   October 12, 2017

            Before: CHAGARES, JORDAN, and FUENTES, Circuit Judges.

                                (Filed: September 20, 2018)
                                     _______________

                                        OPINION*
                                     _______________



       *
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
JORDAN, Circuit Judge.

       This case concerns a pipeline project (the “Project”) owned by PennEast Pipeline

Company, LLC (“PennEast”). The Project involves the construction and operation of a

120-mile interstate natural gas pipeline that will move natural gas from the Marcellus

Shale region in northeastern Pennsylvania to delivery points in lower Pennsylvania and

New Jersey. At issue is a decision of the Pennsylvania Department of Environmental

Protection (“PADEP”) to grant to PennEast a Water Quality Certification under Section

401 of the Clean Water Act. 33 U.S.C. § 1341(a)(1). The Petitioner, Delaware

Riverkeeper Network (“DRN”),1 in addition to challenging PADEP’s decision on the

merits, argues that the Certification issue is not ripe for review. For the reasons that

follow, we conclude that we do have jurisdiction and that DRN’s challenge to the

Certification fails on the merits.

I.     Background

       A.     Regulatory Background

       The Natural Gas Act provides a comprehensive statutory scheme for regulating the

transportation and sale of natural gas in interstate commerce and gives the Federal

Energy Regulatory Commission (“FERC”) exclusive jurisdiction to coordinate the

federal authorizations required for pipeline construction. 15 U.S.C. §§ 717(b)

and 717n(b). No natural gas company may construct a pipeline until it receives “a

certificate of public convenience and necessity” from FERC. Id. § 717f(c)(1)(A). FERC

       1
        For simplicity, we refer to the two Petitioners – the Delaware Riverkeeper
Network and Maya Van Rossum, who identifies herself as the Delaware Riverkeeper – in
the singular.
                                              2
may grant such a certificate if it finds that a project complies with the requirements of all

relevant federal laws. Id. § 717f(e). The states also have a say. Certain regulatory

authority is preserved to them under the Coastal Zone Management Act of 1972, the

Clean Air Act, and the Clean Water Act. Id. § 717b(d).

       FERC cannot grant a certificate of public convenience and necessity unless the

affected states either waive the exercise of their regulatory power or certify that the

pipeline project will comply with the Clean Water Act and other state-administered water

quality standards. 33 U.S.C. § 1341(a)(1). Furthermore, states can place limitations on

their certifications, which “shall become a condition on any [f]ederal license or permit,”

Id. § 1341(d), including the “certificate of public convenience and necessity.” Under

Pennsylvania law, PADEP is responsible for Water Quality Certifications, 35 P.S.

§ 691.5, and any decision of PADEP can be appealed to the Commonwealth’s

Environmental Hearing Board (the “EHB”) within thirty days. 25 Pa. Code

§ 1021.52(a)(1), (a)(2)(i).

       B. Factual Background

       PennEast filed an application with FERC seeking a certificate authorizing it to

start constructing its pipeline. As part of that process, PennEast also submitted an

application to PADEP on February 9, 2016, seeking a Water Quality Certification

pursuant to Section 401 of the Clean Water Act. PADEP issued a notice of that

application in the Pennsylvania Bulletin and accepted public comments for thirty days.

Pa. Dep’t. of Envtl. Prot., Bureau of Water Quality Prot., No. 362-2000-001, Permitting

Policy & Procedure Manual § 400 at 6. Approximately one year later, on February 7,

                                              3
2017, PADEP issued the requested Certification to PennEast, subject to the conditions

that the Project obtain a discharge permit, an erosion and sediment control permit, and

water obstruction and encroachment permits. A notice of the approval was promptly

published in the Pennsylvania Bulletin. That notice instructed aggrieved persons to

petition our Court for review of the Certification.

       Almost immediately, DRN filed a petition for review, and, some six months later,

also filed with the EHB an appeal of PADEP’s decision. Del. Riverkeeper Network v.

Dep’t of Envtl. Prot., No. 1571 C.D. 2017, 2018 WL 3637059, at *3 (Pa. Commw. Ct.

Aug. 1, 2018).

II.    Discussion2

       Despite having filed a petition for review, DRN asserts that its claims are not ripe

and that we thus lack jurisdiction in this matter. In the alternative, DRN asks us to

rescind the Water Quality Certification on the merits, based on a variety of claims. We

addressed many of those claims in our recent decision in Delaware Riverkeeper Network

v. Secretary Pennsylvania Department of Environmental Protection, Nos. 16-

2211/2212/2218/2400, --- F.3d ---, 2018 WL 4201626 (3d Cir. Sept. 4, 2018)

(Riverkeeper III).




       2
         Our jurisdiction is disputed. See infra Section II.A. “[W]e review for arbitrary
and capricious agency action.” Del. Riverkeeper Network v. Sec’y of Pa. Dept. of Envtl.
Prot., 870 F.3d 171, 179 (3d Cir. 2017) (Riverkeeper II).
                                              4
       A.     Jurisdiction

       We have original and exclusive jurisdiction to hear “any civil action for the review

of an order or action of a [f]ederal agency … or State administrative agency … to issue,

condition, or deny any permit, license, concurrence, or approval” of a permit required by

the Natural Gas Act. 15 U.S.C. § 717r(d)(1). “[W]hen such agency action is made

‘reviewable by statute’, the Administrative Procedure Act authorizes a broad scope of

review, without limiting courts to considering only federal law.” Riverkeeper III, 2018
WL 4201626, at *9 (internal citation omitted). Nevertheless, DRN contends that we lack

jurisdiction to review its petition. Relying on Berkshire Environmental Action Team, Inc.

v. Tennessee Gas Pipeline Co., LLC, 851 F.3d 105 (1st Cir. 2017), it argues that the

Natural Gas Act only permits us to hear suits involving final agency actions and that

PADEP’s decision is not final until the EHB has ruled on its appeal. That argument,

however, is foreclosed by our decision in Riverkeeper III, 2018 WL 4201626, at *6, a

case with nearly identical facts, in which we held that a decision by PADEP is a final

agency action that is fully ripe for review.3 There, we held that Berkshire Environmental

is inapposite because of differences between the Massachusetts law at issue in that case

and Pennsylvania’s regulatory scheme. Riverkeeper III, 2018 WL 4201626, at *5. That

remains true here. Unlike the decisions of the Massachusetts Department of

Environmental Protection at issue in Berkshire Environmental, which were without legal


       3
          Moreover, even before our decision in Riverkeeper III, this suit was likely ripe.
By waiting more than thirty days to file their petition with the EHB, DRN arguably
forfeited its right to appeal PADEP’s decision to the EHB, and, if that right was forfeited,
PADEP’s decision was thus final. Riverkeeper II, 870 F.3d at 178.
                                             5
effect until after the period to appeal had passed and where the appeal was conducted

within the same agency, PADEP’s decisions are “immediately effective” and “[t]he

Department and Board are entirely independent agencies.” Riverkeeper III, 2018 WL
4201626, at *5. Thus, DRN’s petition is now ripe and we have jurisdiction to review the

merits of its claim.

       B.     DRN’s Claims

       Turning to the merits, DRN contends that we should rescind PADEP’s issuance of

the Water Quality Certification. It says that there was a lack of notice, that PADEP

arbitrarily and capriciously violated its own procedures, that PADEP violated the

Pennsylvania Constitution, and that PADEP violated the Takings Clause of the Fifth

Amendment to the United States Constitution. We disagree on all counts.

       DRN first argues that PADEP’s grant of the Water Quality Certification is invalid

because the notice and comment period for the Certification predated the issuance of

certain required underlying permits. But Riverkeeper III forecloses that argument.

“Notice need only be adequate to allow interested parties to participate meaningfully in

the process that is actually pending, and PADEP’s process for granting Water Quality

Certifications does not involve immediate consideration of any substantive permits. …

Since PADEP is not required to conduct that review at this stage, it would make little

sense to require it to provide notice of the same.” Id. at, *7.

       Next, DRN asserts that PADEP’s decision to issue the Certification now,

conditioned on obtaining further permits later, was arbitrary and capricious because the

agency did not follow its own rules. But that argument too is resolved by an earlier case.

                                              6
As we stated in Riverkeeper III, our decision in Delaware Riverkeeper Network v.

Secretary Pennsylvania Department of Environmental Protection, 833 F.3d 360 (3d Cir.

2016) (Riverkeeper I), “held that PADEP’s preferred procedure for considering

Certifications along with other permits was not arbitrary and capricious because … since

no construction can begin before [PADEP] grants the substantive permits, and all

interested parties will have a full opportunity to weigh in … [on those] applications[.]”

Riverkeeper III, 2018 WL 4201626, at *8.

       The third argument DRN advances is that PADEP did not comply with its duties

under Article I, Section 27 of the Pennsylvania Constitution, which obligates the

Commonwealth’s government to hold its natural resources in trust. That argument fails,

if for no other reason, because PADEP’s decision to grant a Water Quality Certification

is conditioned on obtaining other substantive permits for which PADEP will still have to

consider Article I, Section 27. See Riverkeeper III, 2018 WL 4201626, at *9 (concluding

that argument “fails for the same reason that we rejected Petitioners’ argument that

PADEP’s decision to grant a Water Quality Certification conditioned on obtaining other

permits was arbitrary and capricious[, because the] … Petitioners cannot show that they

have been harmed by the … [conditional] decision[.]”).

       Lastly, DRN argues that PADEP’s issuance of a conditional Water Quality

Certification violated the Takings Clause of the Fifth Amendment to the United States

Constitution. Regardless of the merits of that assertion, and ignoring serious questions

about DRN’s standing to raise a takings argument, cf. Gunpowder Riverkeeper v. FERC,

807 F.3d 267, 274-75 (D.C. Cir. 2015) (considering “whether an injury arising

                                             7
specifically by reason of eminent domain can sustain a claim under the [Clean Water

Act]” and determining that it cannot because such an injury is outside of the zone of

interests protected by the statute), we do not reach the merits of that argument. It is

essentially “a challenge to FERC’s order granting a Certificate of Public Convenience

and Necessity … [and] may only be challenged by a request for rehearing before FERC

itself, or by a petition for review by an appropriate federal circuit court.” Riverkeeper III,

2018 WL 4201626, at *8. As such, that contention cannot be properly brought before us.

III.   Conclusion

       For the foregoing reasons, we will deny the petition for review.




                                              8